      Case 2:16-cr-00100-GMN-DJA Document 392 Filed 12/05/19 Page 1 of 2




John A. Kawai, NSBA No. 14893
CARPENTER, ZUCKERMAN & ROWLEY, LLP
400 South 4th Street, Suite 500
Las Vegas, NV. 89101
Tel.: (805)272-4001
Fax: (805)719-6858
Email: Team3@czrlaw.com
Attorneys for Victims/Plaintiffs

Carol L. Hepburn , Pro Hac Vice
CAROL L. HEPBURN, P.S.
200 First Ave. West, Suite 550
Seattle, WA 98119
(206) 957-7272
(206) 957-7273 fax
Email: carol@hepburnlaw.net
Of attorneys for Victims/Plaintiffs Lily, Sarah, Solomon, William L.E. Dussault as
Guardian Ad Litem of Violet, a minor, Andy and Jenny

Deborah A. Bianco, Pro Hac Vice
DEBORAH A. BIANCO, PLLC
14535 Bel-Red Road, #201
Bellevue, WA 98007
Phone: 425-747-4500
Email: deb@debbiancolaw.com
Attorney for Victim/Plaintiff Jane Doe as next friend for Pia, a minor

                          UNITED STATES DISTRICT COURT
                           DISTRICT COURT OF NEVADA

UNITED STATES OF AMERICA
                                              Case No: 2:16-cr-00100-GMN-CWH
                            Plaintiff,
                                              STATUS UPDATE REGARDING WRIT
v.                                            OF PREJUDGMENT ATTACHMENT
                                              MOTION IN CIVIL CASE 2:19-cv-00352
JAN ROUVEN FUECHTENER,                        Lily et al v. Fuechtener
                            Defendant.




///
     Case 2:16-cr-00100-GMN-DJA Document 392 Filed 12/05/19 Page 2 of 2




       Plaintiffs in the civil case Lily et al. v. Fuechtener, 2:19-cv-00352, hereby provide

the following status update regarding their pending Motion for Prejudgment Attachment

regarding funds held in registry of the Court in this matter.

       Plaintiffs’ Motion has yet to be ruled on in the present case, the Defendant made

an appearance in the civil case and opposed Plaintiffs’ Motion. Plaintiffs stipulated and

are ordered to reply to Defendant’s opposition by December 13, 2019.

       Plaintiffs will continue to update the Court in this matter until such time as a ruling

has been made on the motion.

Dated this 5th day of December, 2019 at Ojai, California.

CARPENTER, ZUCKERMAN & ROWLEY, LLP

By__/s John A. Kawai________
John A. Kawai, NSBA No. 14893
400 South 4th Street, Suite 500
Las Vegas, NV. 89101
Tel.: (805)272-4001
Fax: (805)719-6858
Email: Team3@czrlaw.com
Of Attorneys for Victims/Plaintiffs
